Citation Nr: 0904196	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  04-30 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating greater than 20 percent for a 
muscle injury to the left foot due to a gunshot wound (GSW).

2.  Entitlement to an effective date earlier than June 26, 
2001 for the award of increased compensation for a muscle 
injury to the left foot due to a GSW.

3.  Entitlement to an initial disability rating greater than 
70 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and Dr. F.S.
ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to June 
1968.  The Veteran testified at a Board videoconference 
hearing in June 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  In April 2006, the Board remanded 
this case to the RO, via the Appeals Management Center (AMC) 
in Washington, D.C., for further evidentiary development.

In a rating decision dated August 2008, the RO denied a claim 
of whether its September 1999 rating decision, which denied a 
rating in excess of 10 percent for GSW of the left foot, 
should be revised or reversed on the basis of clear and 
unmistakable error (CUE).  To date, the Veteran has not 
initiated an appeal to this decision.  The CUE claim, brought 
under 38 U.S.C.A. § 5109A, is a separate and distinct claim 
from the earlier effective date of award brought under 
38 U.S.C.A. § 5110, which is currently on appeal.  The Board 
has no jurisdiction to adjudicate the merits of the CUE claim 
at this time.  See 38 U.S.C.A. §§ 7104, 7105.


FINDINGS OF FACT

1.  The Veteran's service-connected GSW residuals to the left 
foot more nearly approximate the criteria for a severe foot 
injury.

2.  An unappealed RO rating decision in September 1999 denied 
a claim for an increased rating for GSW residuals of the left 
foot.

3.  A June 26, 2001 VA clinical record, showing treatment for 
an increased severity of symptoms of the service-connected 
GSW residuals of the left foot, constituted an informal claim 
for an increased rating; there are no prior formal or 
informal communications prior to this time which may be 
accepted as a claim for an increased rating.

4.  An increase in disability resulting for service-connected 
GSW residuals of the left foot is not factually ascertainable 
as occurring within one year from the date of the informal 
increased rating claim received on June 26, 2001.

5.  For the time period prior to September 17, 2007, the 
Veteran's PTSD did not result in total occupational and 
social impairment.

6.  Since September 17, 2007, the Veteran's PTSD has resulted 
in total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for a muscle injury 
to the left foot due to a GSW have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.68, 
4.71a, 4.73, Diagnostic Codes (DC's) 5010, 5310, 5284 (2008).

2.  The RO's September 1999 rating decision, that denied an 
increased rating for GSW residuals of the left foot, is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2008).

3.  The criteria for an effective date earlier than June 26, 
2001 for the award of increased compensation for a muscle 
injury to the left foot due to a GSW have not been met.  
38 U.S.C.A. §§ 1155, 5110, 5107 (West 2002); 38 C.F.R. 
§§ 3.105, 3.155, 3.157, 3.400(o)(2) (2008).

4.  For the time period prior to September 17, 2007, the 
criteria for an initial rating greater than 70 percent for 
PTSD were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.130, DC 9411 (2008).

5.  For the time period since September 17, 2007, the 
criteria for a 100 percent initial rating for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.130, DC 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.20.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, separate ratings may also be assigned for separate 
periods of time based on the facts found.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  The relevant temporal focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Id.  See generally 38 U.S.C.A. 
§ 5110(b)(2).

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded). Reasonable doubt 
as to the degree of disability will be resolved in the 
Veteran's favor.  38 C.F.R. § 4.3.

If two evaluations are potentially applicable, the higher one 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the Veteran's 
favor.  38 C.F.R. § 4.3.

Pyramiding, which is the evaluation of the same disability or 
the same manifestation of a disability under different 
diagnostic codes, is to be avoided when rating a Veteran's 
service-connected disabilities.  38 C.F.R. § 4.14.  However, 
it is possible for a Veteran to have separate and distinct 
manifestations from the same injury, which would permit 
rating under several diagnostic codes.  The critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400. 

An increase in disability compensation may be granted from 
the earliest date on which it is factually ascertainable that 
an increase in disability occurred if the claim for an 
increase is received within one year from that date.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  When the 
increase in disability occurred prior to one year from the 
date of filing, an effective date of award cannot be awarded 
prior to the date of the application.  Harper v. Brown, 10 
Vet. App. 125, 126-27 (1997); 38 C.F.R. § 3.400(o)(2); 
VAOPGCPREC 12-98 (Sept. 23, 1998).

The term "application," while not defined in the statute, 
is broadly construed by regulation to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  Where a formal claim has 
already been allowed, certain submissions will be accepted as 
an informal claim such as a report of examination or 
hospitalization by the VA.  38 C.F.R. §§ 3.157(b)(1)-(b)(3).  
Furthermore, any communication or action indicating an intent 
to apply for VA benefits from a claimant or representative 
may be considered an informal claim provided that such 
informal claim identify the benefit being sought.  38 C.F.R. 
§ 3.155(a).  See Brannon v. West, 12 Vet. App. 32, 34 (1998).

In determining the effective date of award, the Board is 
required to look to all communications in the file which may 
be construed as a formal or an informal claim and, then, to 
all other evidence in the record to determine the "earliest 
date of which," within the year prior to the claim, the 
increase in disability was ascertainable.  Quarles v. 
Derwinski, 3. Vet. App. 129, 134 (1992).

Appellate review of a rating decision is initiated by a 
notice of disagreement and completed substantive appeal after 
a statement of the case has been furnished.  38 U.S.C.A. 
§ 7105(a); 38 C.F.R. § 20.200.  Failure to file a notice of 
disagreement within one year from the date of notice of the 
decision renders a rating decision final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  A final 
decision is generally not subject to revision on the same 
factual basis.  38 C.F.R. § 3.104(a).  Previous 
determinations that are final and binding, including 
decisions of service connection, degree of disability, age, 
marriage, relationship, service, dependency, line of duty, 
and other issues, will be accepted as correct in the absence 
of CUE.  38 C.F.R. § 3.105(a).

In Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that when a rating decision is final, only a request for 
a revision premised on CUE could result in the assignment of 
earlier effective date.  A freestanding claim for an earlier 
effective date, once the appeal becomes final, attempts to 
vitiate the rule of finality.

As a general matter, lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 
398, 405 (1995).  In Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007), the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) stated that lay evidence is 
competent and sufficient in certain instances related to 
medical matters.  Specifically, the Federal Circuit commented 
that such instances include establishing a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Id.

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

I.  Evaluation of GSW of the left foot

Historically, the Veteran incurred a GSW to the left ankle 
with open fracture of the left os calcis on March 17, 1968.  
The missile entered the lateral malleolus and exited the 
medial heel.  The initial X-ray examination was interpreted 
as showing a fracture of the neck of the os calcis and the 
sustentcalum of the talus.  The GSW was initially treated 
with soft tissue and bone debridement as well as bone 
curettage.  Approximately one week later, the GSW was treated 
with delayed primary closure and application of a short leg 
cast.  The sutures were removed on April 8, 1968, at which 
time the wounds were noted to be well-healed and a short cast 
was applied.  On May 7, 1968, the short cast was removed and 
replaced with a short-leg walking cast due to the Veteran's 
inability to fully bear weight.  At that time, an X-ray 
examination of the left ankle and foot showed satisfactory 
alignment and position.  The Veteran was discharged to full 
duty with a profile on June 1, 1968.  No artery or nerve 
involvement was identified with the GSW injury.

On the June 1968 separation examination, the Veteran's left 
foot demonstrated full dorsiflexion and plantar flexion.  
However, there was limited adduction, abduction, inversion 
and eversion, and decreased pin scratch of the plantar aspect 
of the forefoot.

The Veteran's initial VA examination in September 1968 
indicated diagnoses of GSW of the left foot with post-
traumatic injury to the cutaneous sensory branches of the 
posterior tibial nerve.

An RO rating decision dated February 1969 granted service 
connection for GSW of the left foot with painful motion and 
sensory loss.  An initial 10 percent rating was assigned 
under DC 5284.  This decision was ultimately upheld by the 
Board in a February 1973 decision, which reviewed the claim 
pursuant to DC's 5283 and 5284.  

An unappealed RO rating decision in September 1999 last 
evaluated the GSW injury, denying a claim for rating greater 
than 10 percent.

In pertinent part, the Veteran formally filed the increased 
rating claim on appeal on June 5, 2002.  As a result of 
medical evidence and RO rating decisions in October 2002, 
June 2004 and January 2005, the Veteran holds the following 
schedular ratings related to the GSW injury:

A 20 percent rating under DC 5010-5310 for GSW 
left foot, weakness of gastrocnemius muscle, 
arthritic changes;

A 10 percent rating under DC 8525 for peripheral 
neuropathy, left foot associated with GSW, left 
foot, weakness of gastrocnemius muscle, arthritic 
changes;

A 0 percent rating for scar, inferior to the left 
medial malleolus associated with GSW, left foot, 
weakness of gastrocnemius muscle, arthritic 
changes under DC 7804; and 

A 10 percent rating for arthritic changes of the 
right foot associated with GSW, left foot, 
weakness of gastrocnemius muscle, arthritic 
changes under DC 5284.

Notably, the Veteran has only appealed the 20 percent rating 
for a muscle injury to the left foot due to GSW.  See VA Form 
21-4138 received November 2002.

The most recent VA compensation and pension examination in 
June 2007 demonstrates current GSW residuals involving 2/5 
muscle strength of the left gastrocnemius muscle, muscular 
atrophy of the left gastrocnemius muscle, decreased range of 
motion (ROM) of the subtalar joint of the left foot which is 
objectively painful on examination, pain of the dorsal medial 
aspect and plantar arch of the left foot, inability to raise 
toes without loss of balance, and weak plantar flexion of the 
left foot against resistance.

The relevant VA clinical records and a September 2002 VA 
examination report include additional findings of positive 
squeeze test, stiff carpal tunnel joint range of motion on 
the left limited to 10 degrees of subtalar motion with 
abduction and adduction of the metatarsal joint, and audible 
crepitus with pain on movement.  Gait testing demonstrated 
some pain with walking and weakness of the left gastrocnemius 
muscle.

Electromyography (EMG) findings were interpreted as 
demonstrating denervated potential of the gastrocnemius, 
medial and lateral heads, which was highly suggestive that an 
anterior tibial contraction overused to compensate 
gastrocnemius weakness during supination of the subtalar (st) 
joint for forefoot stability.  Computed tomography (CT) scan 
findings were interpreted as showing degenerative joint 
disease (DJD) of the hindfoot and midfoot, most evident 
involving the anterior subtalar joint and medial cuneiform.

The medical impressions have included chronic foot pain 
secondary to weakness of posterior muscles and degenerative 
joint changes of midtarsal and the subtalar metatarsal and 
cuneiform joints; gastrocnemius weakness, arthritic changes 
of the left hindfoot and midfoot, and sensory neuropathy most 
likely secondary to the GSW injury; and right foot arthritic 
changes likely secondary to the left foot GSW injury.

Additionally, private examination reports from Dr. J.S., DPM, 
note a cavoid foot structure on the left exaggerated in 
comparison with the right, dorsally contracted digits greater 
on the left, crepitus to the midfoot tarso-metatarsal joint, 
and pain on palpation to the midfoot with palpable bony 
osteophytes dorsum of the tarsometatarsal joint level.  
Assessments have included status post GSW left ankle with 
adherent scar formation, post-traumatic osteoarthritis 
tarsometatarsal (Lisfranc's) joint secondary to GSW, and 
post-traumatic neuropathic changes of the left foot secondary 
to GSW.  Notably, Dr. J.S. describes the Veteran as being in 
the end stage of his left foot condition with possible 
treatment modalities including arthrodesis of the affected 
tarsometatarsal joint.

The RO has evaluated that Veteran's GSW injury as 20 percent 
disabling under DC 5010-5310, which contemplates traumatic 
arthritis rated by analogy to injury to Muscle Group X.  
38 C.F.R. § 4.73.  See also 38 C.F.R. §§ 4.20, 4.71a.  As 
noted above, the Board previously adjudicated this GSW injury 
under DC's 5283 (malunion or non-union of the tarsal or 
metatarsal joints) and 5284 (foot injuries, other).

Overall, the medical evidence describes GSW residuals which 
initially involved the os calcis but now involves post-
traumatic degenerative changes of the mid and hindfoot, 
neuropathic changes in the left foot, considerable weakness 
of the left gastrocnemius muscle, and secondary arthritis in 
the right foot.  

The neuropathic changes of the left foot, the left foot scar 
and secondary right foot arthritis are captured by separate 
disability ratings awarded by the RO.  The remaining 
residuals, however, are encapsulated in the current 20 
percent rating provided by the RO under DC 5010-5310.  In the 
Board's opinion, this rating under this diagnostic 
formulation does not adequately portray the current severity 
of the Veteran's GSW injury.

In the Board's opinion, the totality of the Veteran's GSW 
residuals at issue in this appeal more nearly approximate the 
criteria for a severe foot injury under DC 5284.  In 
conjunction with the separate 10 percent rating for the 
neuropathic changes of the left foot, this results in a 
combined 40 percent rating for the left foot.  See 38 C.F.R. 
§ 4.25.  The Board need not discuss whether the Veteran is 
entitled to a higher rating still on a schedular basis, as 
further compensation is precluded by the amputation rule of 
38 C.F.R. § 4.68.  See 38 C.F.R. § 4.68 (the combined rating 
for below-the-knee disability cannot exceed 40 percent).  The 
Board cannot award a higher rating as a matter of law.

II.  Earlier effective date of award

In pertinent part, an RO rating decision in September 1999 
denied a claim for an increased rating for GSW of the left 
foot, then evaluated as 10 percent disabling.  The RO 
notified the Veteran of this decision, and his appellate 
rights, by letter dated September 7, 1999.  The Veteran did 
not file an NOD within one year of notice of the RO's 
September 1999 rating decision.  That decision, therefore, is 
final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 
20.1103.

Notably, the RO's September 1999 rating decision cannot be 
revisited absent a CUE claim.  Rudd, 20 Vet. App. at 300.  As 
noted in the Introduction, an August 2008 RO rating decision 
denied a claim of whether its rating decision in September 
1999, which denied a rating in excess of 10 percent for GSW 
of the left foot, should be revised or reversed on the basis 
of CUE.  

As the Veteran has not initiated an appeal to this decision, 
the Board has no jurisdiction to grant the Veteran's claim on 
the basis of CUE.

The next written document submitted by the Veteran was 
received in June 5, 2002, which formed the basis for his 
increased rating claim currently on appeal.  In an October 
2002 rating decision, the RO initially awarded the 20 percent 
rating for the GSW residuals effective to June 5, 2002.

In a statement of the case (SOC) dated June 2004, the RO 
extended the 20 percent rating effective to June 26, 2001, 
the date of a VA clinical record demonstrating an increased 
severity of symptoms.

The record reflects that the Veteran received treatment for 
left foot disability with post-traumatic arthritis before and 
after the RO's final September 1999 rating decision.  The 
Veteran was issued orthotics in July 1999.  VA clinical 
records reflect follow-up consultations in November 1999, 
February 2000, April 2000, November 2000, and May 2001 which 
generally noted that the Veteran obtained some relief of 
symptoms with use of shoe inserts and Tylenol.  None of these 
examination reports demonstrate an increased severity of 
symptoms which may be reasonably construed as a claim for an 
increased rating.

In pertinent part, the Veteran presented for VA treatment on 
June 26, 2001 reporting continual pain of the left ankle, 
burning pain in the arch, and shooting pain in almost all 
toes.  Examination was significant for positive squeeze test, 
cavus foot higher on the left, decreased vibratory sense on 
the left, and diminished light touch in the S1 dermatome.  
The Veteran was given a Kenalog injection and was given a 
work excuse.  This clinical record can properly be construed 
as an informal claim for an increased rating under 38 C.F.R. 
§§ 3.157, and has been accepted as an informal claim for an 
increase by the RO.

The Board finds that an increase in disability resulting from 
the Veteran's service-connected GSW residuals of the left 
foot is not factually ascertainable as occurring within one 
year from the date of the informal increased rating claim 
received on June 26, 2001.

The Veteran currently alleges that the current severity of 
his bilateral foot disability has been present since the 
final September 1999 RO rating decision.  He is certainly 
competent to describe these characteristics of bilateral foot 
disability.  38 C.F.R. § 3.159(a).  According to these 
allegations, the overall severity of his disability increased 
prior to the one year period of the informal claim received 
on June 26, 2001.  His allegations, if true, would negate the 
possibility of an earlier rating under 38 C.F.R. 
§ 3.400(o)(2) as a matter of law.

The Board's review of the evidence contemporaneous in time to 
the June 2001 informal claim for an increased rating includes 
the VA clinical records dated November 1999, February 2000, 
April 2000, November 2000, and May 2001 which generally noted 
that the Veteran obtained some relief of symptoms with use of 
shoe inserts and Tylenol.  This evidence, when viewed in 
light of the entire evidentiary record, is highly probative 
evidence against a finding of an increased severity of 
symptoms manifested in the one year period prior to the 
accepted informal claim for an increase.  Quite simply, the 
symptoms which support the increase in compensation effective 
June 21, 2001 were first shown during the VA clinical 
consultation on that date.  The claim for an effective date 
of award earlier than June 26, 2001, therefore, cannot be 
awarded under 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. 
§ 3.400(o)(2).  See Harper, 10 Vet. App. at 126-27; 
VAOPGCPREC 12-98.  

In sum, the preponderance of the evidence is against an 
effective date earlier than June 26, 2001 for the award of 
increased compensation for left foot GSW residuals, and the 
benefit-of- the-doubt rule does not apply.  38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

III.  PTSD

The Veteran asserts that he is entitled to a 100 percent 
schedular rating for his service-connected PTSD, currently 
evaluated as 70 percent disabling under DC 9411.  38 C.F.R. 
§ 4.130.

When evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the Veteran's capacity for adjustment during 
periods of remission must be considered.  38 C.F.R. 
§ 4.126(a).  In addition, the evaluation must be based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Id.  Further, when evaluating the level of disability from a 
mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b).  The 
diagnoses and classification of mental disorders must be in 
accordance with DSM-IV (American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994)).  See 38 C.F.R. §§ 4.125 through 4.130.

Under DC 9411, the current 70 percent rating contemplates 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

Under DC 9411, the next higher 100 percent rating is 
warranted where there is total occupational and social 
impairment, due to symptoms such as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory 
loss for names of close relatives, own occupation or name.

Symptoms listed in VA's general rating formula for mental 
disorders are not intended to constitute an exhaustive list, 
but rather are to serve as examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

In assessing the evidence of record, the Board has reviewed 
the Veteran's Global Assessment of Functioning (GAF) scores.  
It is important to note that, as noted by the Court, a GAF 
score is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DSM-IV at 32).

Under DSM-IV, GAF scores ranging between 61 and 70 are 
assigned when there are some mild symptoms (e.g., depressed 
mood and mild insomnia), or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but when the 
individual is functioning pretty well and has some meaningful 
interpersonal relationships.  

GAF scores ranging between 51 and 60 are assigned when there 
are moderate symptoms (like flat affect and circumstantial 
speech, and occasional panic attacks), or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  Id.

GAF scores ranging between 41 and 50 are assigned when there 
are serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting), or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  Id.

GAF scores ranging between 31 and 40 are assigned when there 
is some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family and is unable 
to work).  Id.

GAF Scores between 21 and 30 are assigned when behavior is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment (e.g., 
sometimes incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends).  Id.

The facts of this issue may be briefly summarized.  As early 
as March 2004, the Veteran's treating VA psychiatrist (Dr. 
F.S.) has opined that the Veteran suffered from total 
occupational and social impairment due to PTSD symptoms, 
which included gross impairment of thought processes as a 
result of hyperarousal and re-experiencing.  The Veteran's 
hyperarousal was described as sufficiently intense to make 
him a persistent danger to himself, and required him to live 
under low stress conditions.  Dr. F.S. provided a GAF score 
of 45.

The record reflects that the Veteran was medically retired 
from USPS effective September 17, 2007.  The Board finds, 
based upon the opinions and testimony of Dr. F.S., as well as 
the decision of Office of Personnel Management, that the 
Veteran's PTSD has resulted in total occupational and social 
impairment since September 17, 2007.  To this extent only, 
the Veteran's appeal is granted.

However, the Board finds that the criteria for a 100 percent 
rating for PTSD have not been met for the time period prior 
to September 17, 2007.  As noted above, the criteria for a 
100 percent schedular rating under DC 9411 requires "total" 
occupational and social impairment.

The Veteran's VA clinical records during the appeal period, 
and VA examination reports dated September 2002, May 2004, 
June 2007, do not reflect PTSD manifested by gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting others; intermittent inability to perform 
activities of daily living; any hygiene deficits; 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation or name.

Overall, this medical evidence provides highly probative 
evidence against the claim, failing to reflect psychiatric 
impairment of such severity as to result in total 
occupational and social impairment.

Additional evidence includes a May 2007 statement from the 
Veteran's USPS supervisor noting that the Veteran missed 1 to 
3 days of work a week for PTSD treatment, that he preferred 
to isolate himself from other workers and had difficulty 
communicating with customers.  However, the Veteran was 
otherwise described as being regular in attendance, punctual 
and performing all tasks asked of him.  

Overall, this statement from the Veteran's employer provides 
highly probative evidence against the claim, showing that the 
Veteran was successfully performing all work tasks asked of 
him prior to his medical disability retirement.

Additional statements from the Veteran's daughter and wife, 
contained in written statements and clinical records, clearly 
show less than total social impairment due to PTSD.  These 
lay witnesses describe strained personal relations, but note 
that the Veteran was able to communicate effectively with 
non-family members and was not totally isolated from family 
members.

Overall, the lay witness descriptions of the Veteran's PTSD 
symptoms provide highly probative evidence against the claim, 
showing that the Veteran's PTSD has not resulted in total 
social impairment for any time during the appeal period. 

Finally, and most importantly, the evidence establishes that 
the Veteran was gainfully employed with USPS until a medical 
disability retirement effective September 17, 2007.  He ended 
his employment with a base salary of $49,219.  Quite simply, 
the earned wages of the Veteran up to this time period show 
that the Veteran was performing substantially gainful 
employment, which is incompatible with a finding of "total" 
occupational impairment under DC 9411.  Cf. Faust v. West, 13 
Vet. App. 342, 355-56 (2000) (the Court indicated that non-
medical evidence of actual earned wages exceeding the poverty 
threshold is not consistent with a finding of a total 
disability rating based upon individual unemployability 
(TDIU)).  See also 38 C.F.R. § 4.16(a) (defining marginal 
employment of earned annual income not exceeding the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person).  

Overall, the lay and medical evidence demonstrates that the 
Veteran's PTSD did not meet the criteria for a 100 schedular 
rating for any period of time prior to September 17, 2007.  
The VA examination reports, VA clinical records, private 
treatment records, testimony and lay witness descriptions of 
the severity of the Veteran's PTSD show that the Veteran's 
PTSD did not result in total occupational and social 
impairment prior to September 17, 2007.  

Furthermore, the Veteran's lowest GAF score of 45 during the 
appeal period demonstrates an overall level of psychological, 
social, and occupational functioning no worse than serious in 
degree.

The Board acknowledges the testimony provided by the Veteran 
and Dr. F.S. in this case.  The Board does not doubt that the 
Veteran missed days of work due to PTSD.  However, VA's 
General Counsel has noted that the schedular criteria are 
intended to compensate for considerable periods of time lost 
from work, and that medical leave, leaves of absence, and 
other routine accommodations for periods of incapacity are 
provided by employers.  VAOPGCPREC 5-2005 (Nov. 25, 2005).  
The high level of compensation, at the 70 percent rate, prior 
to the TDIU rating awarded in September 2007 reflects 
consideration of these factors (such as missed days from 
work).

Dr. F.S., essentially opined that the Veteran's mental health 
was being severely impacted by his need to continue working, 
and that the Veteran was caught in a Catch-22 whereby his 
entitlement to a 100 percent rating due to PTSD could not be 
awarded until such time as he stopped working, but that he 
required the financial resources of a 100 percent 
compensation rate to allow him to stop working.  

The Board empathizes with the Veteran in this regard, and 
took all steps within its power to refer and expedite a TDIU 
claim in its April 2006 remand decision.  Nonetheless, the 
overwhelming medical evidence in this case shows that the 
Veteran's service-connected PTSD was not of such severity as 
to warrant a 100 schedular rating under DC 9411 for the time 
period prior to September 17, 2007.  This evidence 
substantially outweighs the Veteran's contentions, and there 
is no doubt of material fact to be resolved in the Veteran's 
favor.  38 U.S.C.A. § 5107(b).

IV.  Extraschedular rating

Finally, the Board has considered whether the Veteran's claim 
warrants referral to the Chief Benefits Director of VA's 
Compensation and Pension Service under 38 C.F.R. § 3.321.  In 
a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  The Court stated that the RO or the Board must 
first determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the Veteran's disability 
level and symptomatology, the assigned schedular evaluation 
is adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  Id.

The Board is aware of the Veteran's complaints that his 
service-connected left foot and PTSD disabilities have on his 
ability to work and perform the daily activities of living.  
Remarkably, the Veteran served as a postal carrier prior to 
his medical disability retirement in September 2007 despite 
left foot pain and PTSD symptoms.  VA examination reports as 
late as May 2004 show that the Veteran was working full time 
at the USPS, and that he later started having absences due to 
PTSD.  As reported by the USPS supervisor, by May 2007, the 
Veteran was missing as much as 1 to 3 days per week.  

The Board finds that there are no aspects of the Veteran's 
PTSD and left foot disabilities not contemplated by the 
schedular criteria.  The Veteran was gainfully employed prior 
his medical disability retirement on September 17, 2007.  The 
left foot disability has been awarded the maximum allowable 
schedular evaluation, and the PTSD has been awarded the 
maximum allowable schedular evaluation since September 17, 
2007.  According to a May 2007 statement from USPS, the 
Veteran had been performing all tasks asked of him.  
Throughout the entire appeal period, the veteran has had 
functional use of his left foot.

The Board also finds that there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to the service-connected disabilities at issue, that 
would take the Veteran's case outside the norm so as to 
warrant an extraschedular rating.  Notably, the rating 
schedule contemplates loss of working time due to 
exacerbations commensurate with the level of disability 
which, in this case, is a high level of 70 percent for PTSD 
and 40 percent for the entire left foot.  See 38 C.F.R. 
§ 4.1.  See also VAOPGCPREC 5-2005 (Nov. 25, 2005).  The 
Veteran has not required frequent periods of hospitalization 
related to these disabilities at issue.  Therefore, referral 
by the RO to the Chief Benefits Director of VA's Compensation 
and Pension Service, under 38 C.F.R. § 3.321 is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

V.  The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

With respect to the PTSD claim, the Veteran is challenging 
the initial evaluation assigned following a grant of service 
connection.  In Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the Court held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service- 
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

With respect to the left foot increased rating claim, a pre-
adjudicatory RO letter in June 2002 advised the Veteran of 
the types of evidence and/or information deemed necessary to 
substantiate the claim and the relative development duties 
under the VCAA.  In particular, the Veteran was advised that 
evidence establishing an increased severity of his left foot 
disability included a statement from his doctor showing 
changes in physical and clinical findings, and/or the results 
of any laboratory tests or x-rays; examination reports or 
treatment records which show a change of symptoms; or other 
characteristics of the disabling condition including the 
limitation of activity imposed by the disabling condition.  
The Veteran was further informed that the information would 
be evaluated to see if he met the legal criteria for a higher 
disability evaluation, and that the evidence must show that 
his disability more nearly matched the next level of severity 
as described in the evaluation criteria (Title 38, Code of 
Federal Regulations, Part 4).

With respect to the earlier effective date claim, a February 
2008 RO letter advised the Veteran of the types of evidence 
and/or information deemed necessary to substantiate his 
claim, the relative VCAA duties and for the Veteran to submit 
all evidence in his possession pertinent to his claim.

With respect to all of the claims, the RO sent an additional 
VCAA notice in July 2008 which advised the Veteran that his 
disability rating was based upon a schedule for evaluating 
disabilities published as title 38 Code of Federal 
Regulations, Part 4.  The Veteran was advised that evidence 
considered in assigning his disability rating included the 
nature and symptoms of the condition; the severity and 
duration of the symptoms; the impact of the condition and 
symptoms on employment and daily life.  He was further 
advised that examples of evidence that may be capable of 
substantiating his claims included information about on-going 
treatment records, including VA or other Federal treatment 
records; recent Social Security determinations; statements 
from employers as to job performance, lost time, or other 
information regarding how his condition affected his ability 
to work; statements discussing his disability symptoms from 
people who have witnessed how they affected him; and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.

Overall, the Board finds that the VCAA notice requirements 
have been met, even though additional notice on the PTSD 
claim was not required per Dingess.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Any timing deficiencies were cured with 
readjudication of the claims in the September 2008 
supplemental statement of the case.  See Mayfield, 444 F.3d 
1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting the Veteran in the 
procurement of STRs and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the Veteran's STRs 
and his private and VA medical records.  There are no 
outstanding requests to obtain any additional private medical 
records for which the Veteran has identified and authorized 
VA to obtain on his behalf.

The Veteran was afforded VA examinations in September 2002, 
May 2004 and June 2007 to evaluate the nature and severity of 
his service-connected PTSD.  The Veteran has been assigned 
the maximum schedular rating effective September 17, 2007, 
and there is sufficient evidence to determine his entitlement 
to a 100 percent rating prior to September 17, 2007.  The 
Veteran has also been awarded the maximum allowable rating 
for a left below-the-knee disability, and further examination 
of the left foot is not warranted.

Significantly, the Veteran has been provided every reasonable 
opportunity to provide the requisite evidence or ask for VA 
assistance in obtaining such evidence.  The Board is unaware 
of any additional existing evidence that is necessary to 
decide the claims at this time.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

A 30 percent rating for a muscle injury to the left foot due 
to a GSW is granted.

The claim of entitlement to an effective date earlier than 
June 26, 2001 for the award of increased compensation for a 
muscle injury to the left foot due to a GSW is denied.

An initial disability rating greater than 70 percent for PTSD 
is denied for the time period prior to September 17, 2007.

An initial 100 percent disability rating for PTSD is granted 
effective September 17, 2007.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


